DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In paragraph 007, “remote dentification” should be “remote identification”.
In paragraph 0009, “based at least in part of the data” should be “based at least in part on the data” or similar.
In paragraph 0011, “FMCW” should be written out in long form as “Frequency-Modulated Continuous Wave” at its first mention.
In paragraph 0014, “a progression the one or more” should be “a progression in the one or more” or similar.
In paragraph 0018, “based at least in part of the data” should be “based at least in part on the data” or similar.
In paragraph 0019, “based at least in part of the data” should be “based at least in part on the data” or similar.
In paragraph 0049, “Both the cause or cure” should be “Both the cause and cure”.  
Appropriate correction is required.

Claim Objections
Claims 1, objected to because of the following informalities:  In claims 1 and 19-20, "based at least in part of the data" should be "based at least in part on the data" or similar. In claim 11, "determining a progression the one or more biometric parameters" should be "determining a In claims 5-6, “wireless tracking the motion” should be “wirelessly tracking the motion” or “wireless tracking of the motion”. In claim 11, “the one” should be “of the one”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “determining an estimated response of the patient to the therapy based at least in part of the data representing one or more biometric parameters” in lines 8-9. There is 
	Claim 1 additionally recites the limitation “wirelessly tracking a motion”. There is insufficient clarity in this limitation. At present, it is not clear if the limitation is intended to refer to contactless tracking of a motion (i.e. where a motion sensor is not contacting the user) or if it is meant to refer to the use of a generally wireless sensor (i.e. a sensor which could send the collected data wirelessly to some processing unit).
Claim 3 recites the limitation “FMCW”. There is insufficient clarity in this limitation, as “FMCW” has not been previously defined. At present, the limitation is interpreted as referring to Frequency Modulated Continuous Wave radar.
Claim 7 recites the limitation “extracting one or more biometric parameters”. There is insufficient clarity in this limitation, as claim 1 refers to “extract[ing] data representing one or more biometric parameters”. It is not clear if a step of converting the data representing one or more parameters into the parameters themselves is missing, or if claim 7 is intended to refer to extracting data representing one or more biometric parameters. At present, the claim is interpreted as referring to extracting data representing one or more biometric parameters wherein the data may represent one of the listed parameters.
Claim 8 recites the limitation “processing the one or more biometric parameters”. There is insufficient clarity in this limitation, as claim 1 refers to “extract[ing] data representing one or more 
Claim 11 recites the limitation “determining a progression the one or more biometric parameters over time” in lines 2-3 of the claim. There is insufficient clarity in this limitation. In particular, it is not clear whether the method determines a progression in any of the one or more biometric parameters over time or in all of the one or more biometric parameters over time. The limitation is presently interpreted as determining a progression in any of the one or more biometric parameters over time.
	Claim 11 recites the limitation “extracting one or more biometric parameters”. There is insufficient clarity in this limitation, as claim 1 refers to “extract[ing] data representing one or more biometric parameters”. It is not clear if a step of converting the data representing one or more parameters into the parameters themselves is missing, or if claim 7 is intended to refer to extracting data representing one or more biometric parameters. At present, the claim is interpreted as referring to extracting data representing one or more biometric parameters and determining a progression in any of the one or more biometric parameters represented by the data over time.
Claim 16 recites the limitation “identifying one or more of drug dosing changes or alterations, drug dose increase, drug dose decrease, wearing off of a drug, drug initiation or cessation, drug-drug interactions, drug-food interactions, drug abuse, drug misuse, and illicit drug use”. It is not clear how drug misuse and drug abuse are different/how these would be distinguished from one another. It is 
Claim 19 recites the limitation “determining an estimated response of the patient to the therapy based at least in part of the data representing one or more biometric parameters” in lines 9-10. There is insufficient clarity in this limitation. It is not clear whether “determining an estimated response” is based on whether or not part of the data represents one or more biometric parameters, such that if the data does not represent one or more biometric parameters the determining does not occur, or if “determining” occurs or does not, or if it occurs differently, based on the data, wherein the data represents one or more biometric parameters. At present, the limitation is interpreted as referring to the data representing one or more biometric parameters, and an estimated response depending on the data.
	Claim 19 additionally recites the limitation “a wireless sensor for wirelessly tracking a motion”. There is insufficient clarity in this limitation. At present, it is not clear if the limitation is intended to refer to contactless tracking of a motion (i.e. where a motion sensor is not contacting the user) or if it is meant to refer to the use of a generally wireless sensor (i.e. a sensor which could send the collected data wirelessly to some processing unit).
Claim 20 recites the limitation “determining an estimated response of the patient to the therapy based at least in part of the data representing one or more biometric parameters” in lines 9-10. There is insufficient clarity in this limitation. It is not clear whether “determining an estimated response” is based on whether or not part of the data represents one or more biometric parameters, such that if the data does not represent one or more biometric parameters the determining does not occur, or if “determining” occurs or does not, or if it occurs differently, based on the data, wherein the data represents one or more biometric parameters. At present, the limitation is interpreted as referring to 
	Claim 20 additionally recites the limitation “wirelessly track a motion”. There is insufficient clarity in this limitation. At present, it is not clear if the limitation is intended to refer to contactless tracking of a motion (i.e. where a motion sensor is not contacting the user) or if it is meant to refer to the use of a generally wireless sensor (i.e. a sensor which could send the collected data wirelessly to some processing unit). Claims 2-18 are additionally rejected under 35 U.S.C. 112(b) as indefinite due to their dependence on claim 1, which has been rejected as indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "processing the sequence of data representing the motion of the patient over time using a biometric parameter extraction module to extract data representing one or more biometric parameters; determining an estimated response of the patient to the therapy based at least in part of the data representing one or more biometric parameters". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, method. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "processing the sequence of data representing the motion of the patient over time using a biometric parameter extraction module to extract data representing one or more biometric parameters; determining an estimated response of the patient to the therapy based at least in part of the data representing one or more biometric parameters" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the 
	In Step 2B, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “wirelessly tracking a motion of the patient over time to generate a sequence of data representing the motion of the patient over time” and “providing a characterization of the estimated response of the patient to the therapy to one or more of a caretaker, the patient, or a clinician”. The limitation of “wirelessly tracking a motion of the patient” and “providing a characterization” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic motion sensor and a generic display or communication means, which Constantin (US 20190252079 A1) describes as well-understood, 
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 2-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 19 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1.
Besides the abstract idea of claim 1, claim 2 recites the limitation “wherein wirelessly tracking the motion of the patient over time includes tracking the motion of the patent using a radio frequency-based motion tracking system.” The limitation of a radio frequency-based motion tracking system may be seen as taught by the generic motion sensors of Constantin as well-understood, routine, or conventional, such that it does not integrate the judicial exception into a practical application and serves instead as extra-solution activity. Shouldice (US 20200297955 A1) additionally teaches that even the more specific “radio frequency-based motion tracking system” is well-understood, routine, or conventional as it teaches systems for chronic disease management which may process movement features using a variety of active RF sensing systems such as FMCW (Paragraph 0121). The claim element 
Besides the abstract idea of claim 1-2, claim 3 recites the limitation “wherein the radio frequency-based motion tracking system includes an FMCW radar motion tracking system.” The limitation of a radio frequency-based motion tracking system may be seen as taught by the generic motion sensors of Constantin as well-understood, routine, or conventional, such that it does not integrate the judicial exception into a practical application and serves instead as extra-solution activity. Shouldice (US 20200297955 A1) additionally teaches that even the more specific “radio frequency-based motion tracking system” is well-understood, routine, or conventional as it teaches systems for chronic disease management which may process movement features using a variety of active RF sensing systems such as FMCW (Paragraph 0121). The claim element of claim 1 of a method for monitoring a patient undergoing therapy is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer and well-understood, routine, or conventional components in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claims 1-2, claim 4 recites the limitation “wherein the radio frequency-based motion tracking system is configured to emit radio frequency signals and to receive radio frequency signals.” The limitation of a radio frequency-based motion tracking system may be seen as taught by the generic motion sensors of Constantin as well-understood, routine, or conventional, such that it does not integrate the judicial exception into a practical application and serves instead as extra-solution activity. Shouldice (US 20200297955 A1) additionally teaches that even the more specific 
Besides the abstract idea of claim 1, claim 5 recites the limitation “wherein wireless tracking the motion of the patient over time includes tracking the motion of the patient using reflections of electromagnetic signals from the patient.” The limitation of a radio frequency-based motion tracking system may be seen as taught by the generic motion sensors of Constantin as well-understood, routine, or conventional, such that it does not integrate the judicial exception into a practical application and serves instead as extra-solution activity. Boric-Lubecke (US 20080077015 A1) additionally teaches that even the more specific “tracking the motion of the patient using reflections of electromagnetic signals from the patient” is well-understood, routine, or conventional as it teaches systems for determining presence and/or physiological motion with Doppler radar and states that use of Doppler radar for detection of physiological motion is known (Paragraphs 0006-0007). The claim element of claim 1 of a method for monitoring a patient undergoing therapy is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer and well-understood, routine, or conventional components in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 6 recites the limitation “wherein wireless tracking the motion of the patient over time includes tracking the motion of the patient using reflections of ultrasonic signals from the patient.” The limitation of a radio frequency-based motion tracking system 
Besides the abstract idea of claim 1, claim 7 recites the limitation “wherein extracting one or more biometric parameters from the motion of the patient includes extracting one or more of location, pose, gait, mobility, activity, breathing, heartrate, emotion, and sleep patterns.” The claim element of claim 1 of a method for monitoring a patient undergoing therapy is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer and well-understood, routine, or conventional components in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 8 recites the limitation “wherein determining the estimated response of the patient to the therapy includes processing the one or more biometric parameters using a model configured to determine the estimated response of the patient to the therapy based on the one or more biometric parameters.” The claim element of claim 1 of a method for monitoring a patient undergoing therapy is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer and well-understood, 
Besides the abstract idea of claims 1 and 8, claim 9 recites the limitation “wherein the model includes an artificial neural network.” The claim element of claim 1 of a method for monitoring a patient undergoing therapy is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer and well-understood, routine, or conventional components in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 10 recites the limitation “wherein wirelessly tracking the motion of the patient over time includes determining a sequence of observations of a position of the patient over time.” The claim element of claim 1 of a method for monitoring a patient undergoing therapy is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer and well-understood, routine, or conventional components in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claims 1 and 10, claim 11 recites the limitation “wherein extracting the one or more biometric parameters from the motion of the patient includes determining a progression the one or more biometric parameters over time.” The claim element of claim 1 of a method for monitoring a patient undergoing therapy is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer and well-understood, routine, or conventional components in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 12 recites the limitation “wherein determining the estimated response of the patient to the therapy includes determining that the patient has a 
Besides the abstract idea of claim 1, claim 13 recites the limitation “wherein determining the estimated response of the patient to the therapy includes determining that the patient has a toxic response to the therapy.” The claim element of claim 1 of a method for monitoring a patient undergoing therapy is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer and well-understood, routine, or conventional components in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 14 recites the limitation “wherein determining the estimated response of the patient to the therapy includes identifying dose dependent adverse effects to the therapy suffered by the patient.” The claim element of claim 1 of a method for monitoring a patient undergoing therapy is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer and well-understood, routine, or conventional components in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 15 recites the limitation “wherein determining the estimated response of the patient to the therapy includes identifying withdrawal effects of the therapy suffered by the patient.” The claim element of claim 1 of a method for monitoring a patient undergoing therapy is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer and well-understood, routine, or conventional 
Besides the abstract idea of claim 1, claim 16 recites the limitation “wherein determining the estimated response of the patient to the therapy includes identifying one or more of drug dosing changes or alterations, drug dose increase, drug dose decrease, wearing off of a drug, drug initiation or cessation, drug-drug interactions, drug-food interactions, drug abuse, drug misuse, and illicit drug use.” The claim element of claim 1 of a method for monitoring a patient undergoing therapy is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer and well-understood, routine, or conventional components in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 17 recites the limitation “further comprising determining a compliance to the therapy by the patient based at least in part on the estimated response of the patient to the therapy.” The claim element of claim 1 of a method for monitoring a patient undergoing therapy is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer and well-understood, routine, or conventional components in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 18 recites the limitation “wherein the therapy includes a single or multiple drug therapy.” The claim element of claim 1 of a method for monitoring a patient undergoing therapy is recited with a high level of generality (as written, the steps of the method may be carried out by a person alone or with a generic computer and well-understood, routine, or conventional components in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "a biometric parameter extraction module for processing the sequence of data representing the motion of the patient over time to extract data representing one or more biometric parameters; a therapy response model for determining an estimated response of the patient to the therapy based at least in part of the data representing one or more biometric parameters". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 19 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations " a biometric parameter extraction module for processing the sequence of data representing the motion of the patient over time to extract data representing one or more biometric parameters; a therapy response model for determining an estimated response of the patient to the therapy based at least in part of the data representing one or more biometric parameters" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “a wireless sensor for wirelessly tracking a motion of the patient over time to generate a sequence of data representing the motion of the patient over time” and “an output providing a characterization of the estimated response of the patient to the therapy to one or more of a caretaker, the patient, or a clinician”. However, these limitations provide no additional elements which amount to significantly more, and instead only serve to describe the data being collected during the 
	In Step 2B, Claim 19 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “a wireless sensor for wirelessly tracking a motion of the patient over time to generate a sequence of data representing the motion of the patient over time” and “an output providing a characterization of the estimated response of the patient to the therapy to one or more of a caretaker, the patient, or a clinician”. The limitation of “a wireless sensor for wirelessly tracking a motion of the patient” and “an output providing a characterization” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic motion sensor and a generic display or communication means, which Constantin (US 20190252079 A1) describes as well-understood, routine, or conventional in its description of sensors “such as a heart rate sensor, respiration sensor…motion sensor (e.g. accelerometer)…” which “may communicate via wired or wireless communication” (Paragraph 0325) a guidance message which “may be provided to the user, such as a patient or caregiver, through a user 
	In Summary, claim 19 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) " process the sequence of data representing the motion of the patient over time using a biometric parameter extraction module to extract data representing one or more biometric parameters; determine an estimated response of the patient to the therapy based at least in part of the data representing one or more biometric parameters". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 20 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations " process the sequence of data representing the motion of the patient over time using a biometric parameter extraction module to extract data representing one or more biometric parameters; determine an estimated response of the patient to the therapy based at least in part of the data 
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “-22-Attorney Docket No. 70009-D69001Client case 21010wirelessly track a motion of the patient over time to generate a sequence of data representing the motion of the patient over time” and “provide a characterization of the estimated response of the patient to the therapy to one or more of a caretaker, the patient, or a clinician”. However, these limitations provide no additional elements which amount to significantly more, and instead only serve to describe the data being collected during the mental process. The data acquisition step, along with the mental processes of processing the sequence of data and determining an estimated response, lead to the “providing a characterization…” such that the end result of use of the system is some undefined, generic “characterization”, which requires no further action. Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step of the process may be performed by a person in an undefined manner using a generic computer with additional well-understood, routine, or conventional components) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, Claim 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “-22-Attorney Docket No. 70009-D69001Client case 21010wirelessly track a motion of the patient over time to generate a sequence of data representing the motion of the patient over time” and “provide a characterization of the estimated 
	In Summary, claim 20 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 7-8, and 10-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Constantin (US 20190252079 A1).
Regarding claim 1, Constantin teaches a method for monitoring a patient undergoing therapy, the method (Paragraph 0002—systems and methods for using medical devices to provide support for treatment decision making) comprising: wirelessly tracking a motion of the patient over time to generate a sequence of data representing the motion of the patient over time (Paragraph 0051-0052, 0054—a real-time datum or change in state may be detected by a GPS circuit or accelerometer; Paragraph 0325—the one or more sensors, which may include a heart rate sensor, respiration sensor, motion sensors, posture sensors, or others, may communicate via wired or wireless communication with a local device which may be a mobile device such as a smartphone; Paragraph 0326—sensed information may include activity data from an accelerometer, heart rate, or other physiologic data and may also include non-physiologic data such as location information from GPS; Paragraph 0387—input to the behavior model may include activity from an activity sensor such as an accelerometer or location from GPS; Paragraph 0555-0560—can detect motor function degradation); processing the sequence of data representing the motion of the patient over time using a biometric parameter extraction module to extract data representing one or more biometric parameters (Paragraph 0399—the system may collect values of activity, sleep patterns, location, and other information to build a set from which patterns may be deduced such as insulin sensitivity, insulin duration of action, or other trends over time; Paragraph 0462—the system can detect a state of having missed an exercise session, a series of missed sessions, or a trend toward shorter or less intense exercise sessions, which could lead to different metabolic changes and insulin needs; Paragraph 0463—may also recognize factors such as higher-than-normal activity combined with lower than normal food consumption…sleep disruption…and determine possible state 
Regarding claim 7, Constantin teaches the method of claim 1 wherein extracting one or more biometric parameters from the motion of the patient includes extracting one or more of location, pose, gait, mobility, activity, breathing, heartrate, emotion, and sleep patterns (Paragraph 0317—can obtain information on a physiologic state such as an activity level using an accelerometer, heart rate sensor, or respiration sensor, which would detect activity and sleep, heartrate, and breathing and which could be motion sensors; Paragraph 0325—may obtain sensor information from a heart rate sensor, respiration sensor, motion sensor, posture sensor…may obtain activity data from an accelerometer or location information from GPS; Paragraph 0501-0503—non-physiological sensors may include accelerometer, 
Regarding claim 8, Constantin teaches the method of claim 1 wherein determining the estimated response of the patient to the therapy includes processing the one or more biometric parameters using a model configured to determine the estimated response of the patient to the therapy based on the one or more biometric parameters (Paragraph 0010—determining a state the patient is in using at least in part a model and a first real-time datum and determining a guidance message based on the determined state; Paragraph 0012-0021—the model may include a patient physiology model and/or a behavior model; Paragraphs 0048-0052—the first real-time datum can be received from an external device such as an accelerometer or GPS circuit; Paragraph 0300—can predict changes to insulin sensitivity due to exercise and help a patient respond to a problem in real time by predicting hypo/hyperglycemic events and provide treatment recommendations to address potential glycemic events or trends; Paragraph 0303—can calculate guidance and timing of guidance about potential impact of therapeutic interventions or behavioral decisions such as exercise and rest).
Regarding claim 10, Constantin teaches the method of claim 1 wherein wirelessly tracking the motion of the patient over time includes determining a sequence of observations of a position of the patient over time (Paragraph 0325—sensor may include a motion sensor or posture sensor such as a 3-axis accelerometer; Paragraph 0328—sleep may be detected using an accelerometer, which would indicate the user having little acceleration or little change in position over time; Paragraph 0371—accelerometer information may be processed to assess whether motion is overly rhythmic or outside a probable range to determine correlation to likely actual activity; Paragraph 0502-0503—GPS or other sensors may be employed to determine if a user is driving, while a three-axis accelerometer may be employed to provide data related to position to detect activity, duration and intensity, or sleep patterns or sleep quality).

Regarding claim 12, Constantin teaches the method of claim 1 wherein determining the estimated response of the patient to the therapy includes determining that the patient has a subtherapeutic response to the therapy, as it may determine that the basal insulin dose is too low to achieve the desired glucose range depending on the user’s state and activity (Paragraph 0441—may suggest a possible temporary basal change if exercise lasts for longer than one hour; Paragraph 0335—if the system detects a trend of increased nighttime blood glucose, which would utilize sleep-detection via the activity sensors as well as glucose level sensing, it may recommend a basal insulin dose increase as the current dose may be ineffective at controlling nighttime glucose levels; Paragraph 0462-0463—a missed or reduced exercise session may result in an increased need for insulin to compensate for lower metabolic drive).

Regarding claim 14, Constantin teaches the method of claim 1 wherein determining the estimated response of the patient to the therapy includes identifying dose dependent adverse effects to the therapy suffered by the patient, as it may detect whether a basal insulin dose is too high or too low such that it would cause adverse effects to the patient such as hyper- or hypo-glycemic events (Paragraph 0335—if the system detects a trend of increased nighttime blood glucose, which would utilize sleep-detection via the activity sensors as well as glucose level sensing, it may recommend a basal insulin dose increase as the current dose may be ineffective at controlling nighttime glucose levels; Paragraph 0462-0463—a missed or reduced exercise session may result in an increased need for insulin to compensate for lower metabolic drive; Paragraph 0343—when glucose levels trend too low, administration of glucose may come too late or may lead to an over-reaction, which can lead to acute risk such as loss of consciousness; Paragraph 0360—may notify a user of a risk of a “late low” glucose level due to exercise, or a risk of a low glucose level due to a reported insulin dose that the system estimates was too large for a given set of circumstances).
Regarding claim 16, Constantin teaches the method of claim 1 wherein determining the estimated response of the patient to the therapy includes identifying one or more of drug dosing changes or alterations, drug dose increase, drug dose decrease, wearing off of a drug, drug initiation or 
Regarding claim 17, Constantin teaches the method of claim 1 further comprising determining a compliance to the therapy by the patient based at least in part on the estimated response of the patient to the therapy (Paragraph 0610—the system may determine compliance with the host’s medication treatment and shift the focus of the system such as to remind the user to take their medication; Paragraph 0338—the system may deliver guidance regarding the need for a user’s attentiveness to glucose management such as calculating a probability of the need for user intervention; Paragraph 0341—real-time data may suggest that a user is going to bed, has a meeting coming up, or is it a particular restaurant, and may determine a time to deliver guidance based on this, as it is determined 
Regarding claim 18, Constantin teaches the method of claim 1 wherein the therapy includes a single or multiple drug therapy (Paragraph 0427-0428 and 0432-0433—may determine guidance for multiple daily injections of insulin where some may be long-acting, intermediate-acting or fast-acting; Paragraph 0610—the user may additionally take an oral medication).
Regarding claim 19, Constantin teaches a system for monitoring a patient undergoing therapy (Paragraph 0002—systems and methods for using medical devices to provide support for treatment decision making) comprising: a wireless sensor for wirelessly tracking a motion of the patient over time to generate a sequence of data representing the motion of the patient over time (Paragraph 0051-0052, 0054—a real-time datum or change in state may be detected by a GPS circuit or accelerometer; Paragraph 0325—the one or more sensors, which may include a heart rate sensor, respiration sensor, motion sensors, posture sensors, or others, may communicate via wired or wireless communication with a local device which may be a mobile device such as a smartphone; Paragraph 0326—sensed information may include activity data from an accelerometer, heart rate, or other physiologic data and may also include non-physiologic data such as location information from GPS; Paragraph 0387—input to the behavior model may include activity from an activity sensor such as an accelerometer or location from GPS; Paragraph 0555-0560—can detect motor function degradation); a biometric parameter extraction module for processing the sequence of data representing the motion of the patient over time to extract data representing one or more biometric parameters (Paragraph 0399—the system may collect values of activity, sleep patterns, location, and other information to build a set from which patterns may be deduced such as insulin sensitivity, insulin duration of action, or other trends over time; Paragraph 0462—the system can detect a state of having missed an exercise session, a series of missed sessions, or a trend toward shorter or less intense exercise sessions, which could lead to different 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Constantin in view of Zhao (US 20170311901 A1).
ding claim 2, Constantin teaches the method of claim 1. However, Constantin does not specifically teach wherein wirelessly tracking the motion of the patient over time includes tracking the motion of the patent using a radio frequency-based motion tracking system. Zhao teaches a method for extraction of features from physiological signals where the signals represent physiological motion (Paragraph 0003) wherein the physiological signals representing motion may be obtained using a radio frequency-based system (Paragraph 0009—signals representing motion of a subject are obtained using a radio frequency-based system; Paragraph 0046-0048—the transducers can sense body movement due to breathing, beating of the heart, and other movements using Frequency Modulated Continuous Wave wireless sensing). It would have been obvious to one having ordinary skill in the art at the time of filing to replace some of the physiological sensors of Constantin with the radio frequency-based sensing of Zhao via a simple substitution which would predictably simplify the number of components of the system, as Zhao’s system would permit the use of a single sensor for the measurement of heart rate, respiration, and position.
Regarding claim 3, Constantin and Zhao teach the method of claim 2. However, Constantin does not specifically teach wherein the radio frequency-based motion tracking system includes an FMCW radar motion tracking system. Zhao teaches a method for extraction of features from physiological signals where the signals represent physiological motion (Paragraph 0003) wherein the radio frequency-based motion tracking system includes an FMCW radar motion tracking system (Paragraph 0009—signals representing motion of a subject are obtained using a radio frequency-based system; Paragraph 0046-0048—the transducers can sense body movement due to breathing, beating of the heart, and other movements using Frequency Modulated Continuous Wave wireless sensing). 
Regarding claim 4, Constantin and Zhao teach the method of claim 2. However, Constantin does not specifically teach wherein the radio frequency-based motion tracking system is configured to emit radio frequency signals and to receive radio frequency signals. Zhao teaches a method for extraction of . 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Constantin in view of Boric-Lubecke (US 20080077015 A1). 
Regarding claim 5, Constantin teaches the method of claim 1. However, Constantin does not specifically teach wherein wireless tracking the motion of the patient over time includes tracking the motion of the patient using reflections of electromagnetic signals from the patient. Boric-Lubecke teaches systems and methods for determining presence and/or physiological motion with Doppler radar (Paragraph 0004) wherein wireless tracking the motion of the patient over time includes tracking the motion of the patient using reflections of electromagnetic signals from the patient (Paragraph 0006-.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Constantin in view of Zhao, further in view of Barany (US 5220922 A).
Regarding claim 6, Constantin teaches the method of claim 1. However, Constantin does not specifically teach wherein wireless tracking the motion of the patient over time includes tracking the motion of the patient using reflections of ultrasonic signals from the patient. Zhao teaches a method for extraction of features from physiological signals where the signals represent physiological motion (Paragraph 0003) wherein wireless tracking the motion of the patient over time includes tracking the motion of the patient using reflections of ultrasonic signals from the patient (Paragraph 0084—the signal acquisition module could use ultrasound measurement techniques to sense motion, such as the motion of blood in the subject’s vasculature).
Should a more distant motion sensing be desirable, Barany teaches a system physiological monitoring wherein the system may monitor motional activities including activities such as respiration rate and heart beat rate using a non-contact ultrasonic sensor (Abstract), such that the system is capable of tracking the motion of the patient over time using reflections of ultrasonic signals from the patient and sending the derived movement activity to a local or remote station (Abstract; Col. 1, lines 34-42 and 59-61). It would have been obvious to one having ordinary skill in the art to combine the system of Constantin and Zhao with the additional contactless monitoring of Barany in order to provide .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Constantin in view of Shrivastav (US 20120116186 A1). 
Regarding claim 9, Constantin teaches the method of claim 1. Constantin additionally teaches that the method may utilize models based on machine-learning methods (Paragraph 0017—a behavior model may be based on a machine-learned characteristic of the patient, where the machine-learned characteristic is based on a behavioral or contextual pattern; Paragraph 0322—a machine learning method may be used to identify possible states, such as identifying a post-activity state of increased insulin activity up to a certain amount of time after exercising, where the activity data may be used to see that the user is entering such a state). However, Constantin does not specifically teach wherein the model includes an artificial neural network. Shrivastav teaches a method of evaluating a subject’s physiological and/or physical state (Paragraph 0003) wherein the method may utilize an artificial neural network for pattern-recognition or complex classification when processing physiological data (Paragraph 0049—physiological data can be sent to an information processing unit to be processed for assessments, where parameters derived from the signal analyses are used for decision making using one or more different algorithms…decisions can be made using complex classification or pattern-recognition approaches such as artificial neural networks). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method of Constantin with the artificial neural network of Shrivastav as a simple substitution for the machine learning involved in the behavioral and state modeling in order to predictably improve the state identification ability of the system.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Constantin in view of Sjoblom (“Can diabetes medication be reduced in elderly patients?...”). 
g claim 15, Constantin teaches the method of claim 1. Constantin additionally teaches that determining the response of the patient to therapy includes identifying possible hyperglycemic events and related risks (Paragraph 0005—chronic hyperglycemia can lead to health problems and acute risks; Paragraph 0300—delivered guidance may assist in improving patient outcomes by reducing incidence of overnight hyperglycemic excursions, rebound hyperglycemia, hyperglycemia corrections, etc.), wherein identifying these events and risks includes using biometric parameters derived from body motion (Paragraph 0300—can predict changes to insulin sensitivity due to exercise and help a patient respond to a problem in real time by predicting hypo/hyperglycemic events and provide treatment recommendations to address potential glycemic events or trends; Paragraph 0303—can calculate guidance and timing of guidance about potential impact of therapeutic interventions or behavioral decisions such as exercise and rest as they affect the user’s physiological response to the basal insulin therapy; Paragraph 0304—can use a variety of sources to determine guidance, such as patterns or other information relating to exercise timing, duration, and intensity, physiological response to activity, behavior in response to an alert or alarm, and others; Paragraph 0335—if the system detects a trend of increased nighttime blood glucose, which would utilize sleep-detection via the activity sensors as well as glucose level sensing, it may recommend a basal insulin dose increase as the current dose may be ineffective at controlling nighttime glucose levels; Paragraph 0462-0463—a missed or reduced exercise session may result in an increased need for insulin to compensate for lower metabolic drive). However, Constantin does not specifically teach wherein determining the estimated response of the patient to the therapy includes identifying withdrawal effects of the therapy suffered by the patient. Sjoblom teaches that withdrawal of oral anti-diabetic drugs or complete insulin may lead to hyperglycemia (Abstract; Page 201—four participants discontinued the study; Fig. 3). It would have been obvious to one having ordinary skill in the art at the time of filing that the method of Constantin could be utilized with the withdrawal teachings of Sjoblom in order to predictably improve the ability of the system to monitor 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALR/Examiner, Art Unit 3791                              /CHRISTIAN JANG/Primary Examiner, Art Unit 3791